Citation Nr: 1713447	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  10-43 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for cervical spine degenerative changes with associate mild central disc protrusions, to include as secondary to service-connected lumbar paravertebral muscle spasm.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from April 2007 to October 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, and a February 2014 rating decision denying service connection for a cervical spine disability.  The Board previously remanded the appeal for TDIU in May 2013.


REMAND

The Veteran contends that cervical spine degenerative changes with associated mild central disc protrusions at C5-C6 and C6-C7 result from service secondary to service-connected lumbar paravertebral muscle spasm, central disk herniation at the L5-S1 level claimed as lower back pain L5-S1 sciatic.  At a January 2014 VA examination, the examiner opined that the cervical condition was less likely than not related to the service-connected lumbar disability.  The rationale provided was that medical evidence supports the fact that cervical spine and lumbar spine are two different anatomical areas with different bony structures that are unrelated to each other.  

While the Board appreciates the analysis undertaken by the January 2014 VA examiner, the examiner did not specifically opine as to whether the cervical condition was caused by or permanently aggravated by the service-connected lumbar disability, and further clarification is needed.  Therefore, remand is necessary to obtain a complete opinion and adequate rationale regarding whether the cervical condition was caused or aggravated by the service-connected disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (When VA provides an examination or obtains an opinion, VA must ensure that the examination or opinion is adequate).

The issue of entitlement to TDIU is inextricably intertwined with the issue of service connection for the service spine.  In addition, upon remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records.

2.  Thereafter, schedule the Veteran for an examination to determine the etiology of cervical spine disability.  If possible, this examination should be completed by an examiner different than the one who completed the January 2014 examination.  The examiner must review the claims file and should note that review in the report.  The examiner should address the following:

(a) Is it at least as likely as not that the Veteran's cervical spine disability is attributable to the Veteran's service?

(b) If the answer to (a) is no, is it at least as likely as not that the cervical spine disability that was caused by or has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected lumbar spine disability.  

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of the cervical spine disability.  The examiner should also provide a rationale for the conclusions reached.  

3.  Complete any other development based on the results of the above directives.

4.  Then, readjudicate the claim for service connection for the cervical spine disability and for TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




